                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

THE UNITED STATES OF AMERICA §
                             §
VS.                          §                            NO. 1:20-CR-00055-TH
                             §                            (Judge Thad Heartfield)
SANDRA MILLER DAUGHTRY (4) §

  DEFENDANT, SANDRA MILLER DAUGHTRY’S RESPONSE IN OPPOSITION TO
     GOVERNMENT’S MOTION TO COMPEL DEFENDANTS TO DISCLOSE
         INTENTION TO ASSERT ADVICE-OF-COUNSEL DEFENSE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant, Sandra Miller Daughtry, by and through her undersigned

attorney of record, and filing this Response in Opposition to Government’s Motion to Compel

Defendants to Disclose Intention to Assert Advice-of-Counsel Defense would respectfully show

the following:

       1.        On July 28, 2020, the Government filed a motion requesting this Court order the

defendants to disclose to the government their intent to assert advice of counsel defense no later

than August 19, 2020 (DE #78).

       2.        Defendant Sandra Miller Daughtry objects to the granting of the Government’s

motion.

       3.        Defendant Sandra Miller Daughtry believes the request to be not yet ripe.

       4.        Discovery in this case has not yet begun and the Government has recently indicated

that there will be a terabyte of digital discovery forthcoming. As a general matter, asking a criminal

defendant to declare her defense to the government is certainly the exception, not the norm. In
this case, asking defendant to disclose her defense prior to seeing the evidence is patently

unreasonable.

       5.       Defendant Sandra Miller Daughtry further objects to the Government’s Motion

because she believes the Government is in possession of confidential lawyer/client

correspondence that was obtained unlawfully and this Motion is, in part, an effort for the

Government to stymie the impact of that seizure.


            WHEREFORE, Defendant Sandra Miller Daughtry respectfully requests that the

  Government’s Motion to Compel Defendants to Disclose Intention to Assert Advice of

  Counsel Defense be denied as premature.

                                                   Respectfully submitted,

                                                     Respectfully submitted,

                                                     By         /s/ Cory Crenshaw
                                                           Cory Crenshaw
                                                           Texas State Bar No. 24045721
                                                           CRENSHAW LAW FIRM, PLLC
                                                           850 Park Street
                                                           Beaumont, TX 77701
                                                           (409) 449-5291
                                                           (409) 833-0711– Telefax
                                                           cory@crenshaw.law

                                                     Attorney for Defendant,
                                                     Sandra Miller Daughtry
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent by ECF
notification to counsel of record for all parties listed herein on this the 3 rd day of September,
2020.


                                                           /s/ Cory Crenshaw
                                                   _________________________________
                                                   Cory Crenshaw
